2021 WI 18

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP1690-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Heather Downs Russell, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Heather Downs Russell,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST RUSSELL

OPINION FILED:         March 2, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                              2021 WI 18
                                                                      NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.   2019AP1690-D


STATE OF WISCONSIN                                 :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Heather Downs Russell, Attorney at Law:

Office of Lawyer Regulation,                                               FILED
             Complainant,                                              MAR 2, 2021
      v.                                                                 Sheila T. Reiff
                                                                      Clerk of Supreme Court
Heather Downs Russell,

             Respondent.




      ATTORNEY       disciplinary          proceeding.          Attorney         publicly

reprimanded.


      ¶1     PER CURIAM.         We review the report of Referee James J.

Winiarski which concluded that Attorney Heather Downs Russell's

professional      misconduct       warrants    a       public     reprimand.            The

referee     further      recommends    that        the     full     costs       of     this

proceeding,      which     are   $5,235.37    as    of    October       27,    2020,      be

assessed against Attorney Downs Russell.

      ¶2     Since    no   appeal    has    been    filed      from     the    referee's

report     and   recommendation,      we    review       the   matter      pursuant       to
Supreme Court Rule (SCR) 22.17(2).                  Upon consideration of the
                                                                            No.   2019AP1690-D



referee's      report,     the    parties'         partial      stipulation,          and   the

record in this matter, we agree that a public reprimand is an

appropriate sanction for Attorney Downs Russell's misconduct.

We    also    agree     with    the    referee      that       Attorney      Downs     Russell

should pay the full costs of this proceeding.

       ¶3     Attorney Downs Russell was admitted to practice law in

Wisconsin in 1999.               She is employed at              Modine Manufacturing

Company in Racine.         She has no previous disciplinary history.

       ¶4     Attorney Downs Russell's Wisconsin law license became

inactive      effective        July    23,   2002.         In    the    summer     of    2015,

Attorney Downs Russell applied for and obtained employment as an

attorney with Whyte Hirschboeck Dudek S.C. (Whyte Hirschboeck),

a Wisconsin law firm.             Attorney Downs Russell's employment with

Whyte Hirschboeck required that she have an active law license

or otherwise be authorized to practice law in Wisconsin.                                In its

offer letter dated August 19, 2015, Whyte Hirschboeck noted that

Attorney Downs Russell's license status was inactive and that

until she regained active status to practice law in Wisconsin,
she    must    refrain     from       holding      herself      out    as    an   "attorney"

practicing in Wisconsin.

       ¶5     No   later       than     September         1,    2015,       Attorney     Downs

Russell was aware that she would have to complete 60 hours of

continuing      legal     education       (CLE)      in    order      to    reactivate      her

license, and that she could not use on-demand CLE courses to

satisfy that requirement.

       ¶6     Attorney Downs Russell began her employment at Whyte
Hirschboeck        on    September       15,       2015    without          telling     anyone
                                               2
                                                                           No.    2019AP1690-D



associated with the firm that she did not yet have an active

license to practice law in Wisconsin, that she had not filed a

request     to    return     to   active     status,       or    that       she    would    be

ineligible to file that request until she had completed the

required CLE.

      ¶7      At or soon after the commencement of her employment,

Attorney     Downs      Russell    began     using    the       title      "attorney"      and

holding herself out as an attorney licensed and authorized to

practice law in Wisconsin.                 She allowed Whyte Hirschboeck to

begin holding her out as an attorney licensed and authorized to

practice law in Wisconsin.            At or soon after the commencement of

her employment with Whyte Hirschboeck, Attorney Downs Russell

began practicing law in Wisconsin.                    She did not inform Whyte

Hirschboeck that there would be a delay in her return to active

status.      By failing to inform Whyte Hirschboeck that her license

remained inactive, and would remain so for an indefinite period

of time, Attorney Downs Russell misled Whyte Hirschboeck into

assuming that she had returned to active status.
      ¶8      Because the Whyte Hirschboeck website listed Attorney

Downs      Russell      as   an   attorney       admitted       to    practice       law    in

Wisconsin,        and   because    her     email     and    written         communications

never indicated otherwise, clients, other attorneys, and anyone

employed     by    or    associated      with    Whyte     Hirschboeck            would    have

reasonably believed that she had an active license to practice

law   in    Wisconsin.        Attorney      Downs    Russell         did    not     take   any

action to correct that mistaken belief.


                                             3
                                                                            No.   2019AP1690-D



    ¶9       On    her    Fiscal           2017       State    Bar    of    Wisconsin      dues

statement, which she signed on June 6, 2016, Attorney Downs

Russell represented that she was engaged in the active practice

of law in Wisconsin.

    ¶10      In    July       2016,    Whyte          Hirschboeck      merged     with   Husch

Blackwell, a nationwide firm with a Milwaukee office.                               Attorney

Downs   Russell      signed      a     new    employment            agreement     with   Husch

Blackwell, which described her employment as "a Senior Counsel

attorney."        The employment agreement stated that Husch Blackwell

was "excited about the prospect of practicing with you."

    ¶11      Husch Blackwell, like Whyte Hirschboeck, assumed that

Attorney Downs Russell had an active Wisconsin law license and

she did not inform anyone associated with Husch Blackwell that

her Wisconsin law license was inactive.

    ¶12      On May 30, 2017, Attorney Downs Russell signed her

Fiscal 2018 State Bar of Wisconsin dues statement and checked

the box indicating, "I do not practice law in Wisconsin."                                  She

included a hand-written note saying, "I am currently inactive
and have been enrolled in CLE courses to become active once

again   in   Wisconsin."              In    fact,      at     the    time   she   signed   the

statement,    Attorney         Downs       Russell       was    engaged      in   the    active

practice of law in Wisconsin through her employment with Husch

Blackwell.

    ¶13      Attorney Downs Russell entered into another employment

with Husch Blackwell in June 2017, in which her employment was

again   described        as    "Senior       Counsel,"         without      advising     anyone


                                                  4
                                                            No.       2019AP1690-D



associated with Husch Blackwell that she did not have an active

law license.

    ¶14    Attorney Downs Russell did not complete the required

CLE credits until April 2017, and she did not request a return

to active status until August 2017.         By letter dated August 17,

2017, to the State Bar of Wisconsin, with a copy to the Office

of Lawyer Regulation (OLR), Attorney Downs Russell requested to

transfer from inactive to active status.

    ¶15    On September 7, 2017, Attorney Downs Russell forwarded

to Husch Blackwell's compliance counsel a copy of the OLR's

correspondence      requesting      information        relevant        to     its

investigation of her request to return to active status.

    ¶16    On    September   15,   2017,    Husch      Blackwell       suspended

Attorney Downs Russell's employment pending resolution of the

OLR's investigation of her request to return to active status.

    ¶17    On October 11, 2017, the OLR filed a memorandum with

this court supporting Attorney Downs Russell's request to return

to active status, but advising the court of the OLR's intent to
open a separate investigation regarding Attorney Downs Russell.

This court granted Attorney Downs Russell's request to return to

active status on November 17, 2017.

    ¶18    On   September    10,   2019,   the   OLR    filed     a    complaint

alleging the following counts of misconduct:

    Count 1:   By practicing law in Wisconsin at a time
    when her Wisconsin law license was inactive, Attorney
    Downs    Russell     violated    SCR     10.03(3)(c),1

    1   SCR 10.03(3)(c) provides:

                                     5
                                                       No.     2019AP1690-D


    SCR 10.03(4)(a),2    and     SCR   23.02(1),3   enforced     via
    SCR 20:8.4(f).4

    Count 2:   By using the titles "attorney" and "Senior
    Counsel" in Wisconsin at a time when her Wisconsin law
    license was inactive, Attorney Downs Russell violated
    SCR 23.02(3)5 enforced via SCR 20:8.4(f).

         No judicial or inactive member may practice law
    in this state or hold office or vote in any election
    conducted by the state bar. No person engaged in the
    practice of law in this state in his or her own behalf
    or as an assistant or employee of an active member of
    the state bar, or occupying a position, the duties of
    which require the giving of legal advice or service in
    this state, may be enrolled as an inactive member.
    2  SCR 10.03(4)(a) provides: "No individual other than an
enrolled active member of the state bar may practice law in this
state or in any manner purported to be authorized or qualified
to practice law."
    3   SCR 23.02(1) provides:

         A person who is duly licensed to practice law in
    this state by the Wisconsin Supreme Court and who is
    an active member of the State Bar of Wisconsin may
    practice law in Wisconsin.    No person may engage in
    the practice of law in Wisconsin, or attempt to do so,
    or make a representation that he or she is authorized
    to do so, unless the person is currently licensed to
    practice law in Wisconsin by the Wisconsin s Supreme
    court and is an active member of the State Bar of
    Wisconsin.
    4  SCR 20:8.4(f) provides:  "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."
    5   SCR 23.02(3) provides:

         Except as permitted by SCR 10.03(4), only a
    person who is currently licensed to practice law in
    Wisconsin and who is an active member of the State Bar
    of Wisconsin may represent himself or herself to the
    public using the words attorney at law, lawyer,
    solicitor, counselor, attorney and counselor, proctor,
                                   6
                                                            No.    2019AP1690-D


    Count 3:    By engaging in a course of conduct that
    misled two firms that employed her into believing that
    she had an active Wisconsin law license when she did
    not, Attorney Downs Russell violated a standard of
    professional conduct established by the supreme court
    in In re Disciplinary Proceedings Against Shea, 190
    Wis. 2d 560, 527 N.W.2d 314 (1995),6 enforced via
    SCR 20:8.4(f).

    Count 4:   By misrepresenting on her 2018 Fiscal Dues
    Statement, "I do not practice law in Wisconsin," and
    "I am currently inactive and have been enrolled in CLE
    courses to become active once again in Wisconsin"
    while she was actively practicing law in Wisconsin
    Attorney Downs Russell violated SCR 20:8.4(c).7
    ¶19   Attorney       Downs   Russell     filed   an    answer      to   the

complaint on October 9, 2019.            The referee was appointed on

December 3, 2019.

    ¶20   On   February     4,   2020,   the   parties    filed    a   partial

stipulation    whereby    Attorney   Downs     Russell    agreed    that    the

referee may use the allegations of the complaint as an adequate

factual basis in the record for a determination of Supreme Court



    law, law office, or other equivalent words in
    connection with his or her name or any sign,
    advertisement, business card, letterhead, circular,
    notice, or other writing, document or design, the
    evident purpose of which is to induce others to
    believe or understand the person to be authorized to
    practice law in this state or otherwise qualified to
    provide professional legal services or advice.
    6  In  re   Disciplinary   Proceedings   Against Shea,  190
Wis. 2d 560, 527 N.W.2d 314 (1995) holds that an attorney has a
fiduciary duty and a duty of honesty in the attorney's
professional dealings with the attorney's law firm.
    7  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or mispresentation."

                                     7
                                                             No.     2019AP1690-D



Rules violations as to each of the four counts alleged in the

OLR's complaint.         The parties agreed that the only unresolved

issued was the appropriate level of discipline to impose for

Attorney Downs Russell's misconduct.

     ¶21   A hearing on the appropriate sanction to impose for

Attorney Downs Russell's misconduct was held before the referee

on   August   4,    2020.      The      referee   issued    his    report      and

recommendation      on   October   5,    2020.      Based   on    the   parties'

partial stipulation, the referee found that the OLR met its

burden of proof with respect to all four counts of misconduct

alleged in the complaint.

     ¶22   In discussing the appropriate sanction to impose for

Attorney Downs Russell's misconduct, the referee noted that not

only did Attorney Downs Russell practice law for a period of

approximately two years while holding an inactive license, but

she also failed in her duty to inform the two law firms for

which she worked during that two-year period of her inactive

status.    The referee said that conduct posed a significant risk
to both of the law firms and constituted a violation of Attorney

Downs Russell's fiduciary duties to the law firms.

     ¶23   The referee said that Attorney Downs Russell is an

intelligent   and    competent     lawyer;    she    is   likeable      and   very

family oriented; and she has received no prior discipline.                     The

referee noted that the reasons Attorney Downs Russell gave for

her misconduct included being busy with family obligations and

raising three children.        The referee said, however, being busy
with family obligations is not an excuse to practice law for
                                        8
                                                                         No.     2019AP1690-D



approximately two years without an active law license.                                   The

referee noted that Attorney Downs Russell also testified at the

sanction hearing that she did not think it would take as long as

it actually did to acquire the 60 CLE credits she needed to

return to active status.            But the referee said certainly at some

point during that two-year period she should have realized the

seriousness of continuing to practice law while her status was

still inactive.        The referee said, "it is difficult for me to

understand how she thought, after practicing law for two years

while inactive, that she could return to active status without

anyone     realizing     she       had   practiced          for    two         years   while

inactive."

    ¶24     While     Attorney      Downs       Russell     argued       in    favor   of   a

private    reprimand,       the    referee      ultimately        concluded       that    the

public reprimand sought by the OLR was the appropriate sanction

for Attorney Downs Russell's misconduct.                          In support of his

recommendation, the referee cited Public Reprimand of Thomas P.

DeMuth,      No.       2011-4        (electronic            copy         available          at
https://compendium.wicourts.gov/app/raw/002348.html)                              (attorney

who practiced law for approximately six months while inactive

received     public    reprimand).              As    noted,       the     referee       also

recommends that Attorney Downs Russell be responsible for the

full costs associated with the disciplinary proceeding.

    ¶25     This court will affirm a referee's findings of fact

unless they are clearly erroneous but will review the referee's

conclusions    of     law    de    novo.     In      re   Disciplinary          Proceedings
Against     Inglimo,        2007    WI     126,       ¶5,    305     Wis. 2d 71,          740
                                            9
                                                                             No.     2019AP1690-D



N.W.2d 125.          This       court     determines      the     appropriate            sanction

independent         of    the      referee's    recommendation,          but       benefitting

from it.      In re Disciplinary Proceedings Against Widule, 2003 WI

34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

       ¶26    There is no showing that any of the referee's findings

of fact, which are derived from the parties' partial stipulation

are clearly erroneous, and we adopt them.                           We also adopt the

referee's conclusions of law with respect to the four counts of

misconduct.

       ¶27    With respect to the appropriate sanction, upon careful

consideration of the matter we agree that a public reprimand is

an appropriate sanction.                  In addition to the DeMuth case cited

by the referee, we find Public Reprimand of Lori S. Eshleman,

No. 2009-14, (electronic copy available at https://compendium.

wicourts.gov/app/raw/002199.html)                   in     which        an     attorney       who

practiced law for eight and a half months when she knew that her

license       had        been      administratively            suspended,          and     Public

Reprimand of Michael M. Cassidy, No. 2002-5, (electronic copy
available                at           https://compendium.wicourts.gov/app/raw/

000953.html), in which an attorney practiced law for three years

when    his    Wisconsin            law   license        had     been    administratively

suspended      due        to       failure     to   comply        with        mandatory       CLE

requirements,        to       be   somewhat     analogous.          We       agree    with    the

referee that although Attorney Downs Russell apparently did not

view the practice of law while inactive to be a serious problem,

in fact that conduct did pose a significant risk to the law


                                               10
                                                        No.   2019AP1690-D



firms where she practiced and was a violation of her fiduciary

duties to those firms.      A public sanction is warranted.

    ¶28    IT IS ORDERED that Heather Downs Russell is publicly

reprimanded for her professional misconduct.

    ¶29    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Heather Downs Russell shall pay to the Office of

Lawyer   Regulation   the   costs   of   this   proceeding,   which   are

$5,235.37 as of October 27, 2020.




                                    11
    No.   2019AP1690-D




1